DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “compensation condition determination unit”, “heading angle processing unit” in claims 1 and 12; “heading angle offset processing unit”, “heading angle compensating unit” in claim 9; “difference value detector”, “heading angle offset detector” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,091,143. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are broader than those of the conflicting patent:
Current application 17/375,355
Conflicting patent 11,091,143
1
1
2
2, 6
3
3
4
4
5
5
6
7
7
1
8
8
9
9
10
10
11
9
12
11
13
12, 14
14
13
15
14
16
15
17
16
18
11
19
11





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Development of an Integrated Driving path Estimation Algorithm for ACC and AEBS Using Multi-sensor Fusion, 2012, IEEE, Pages 1-5), hereinafter “Lee”, as cited in the IDS filed 14 July 2021.
Regarding claim 1, Lee teaches:
An apparatus for compensating for a heading angle (See the Abstract.), comprising: 
a compensation condition determination unit configured to determine whether a predetermined compensation condition is satisfied (See “Estimate Vehicle States” in Fig. 1 on page 2 and then see page 3, section II.C.: “Vehicle path is determined by the complex interaction between human driver and the vehicle dynamics. To predict the driving trajectory of the vehicle, it is a common practice [9] to assume that the steering angle is fixed and the velocity remains constant in future period of time.” Further see page 3, section III.: “However, there is problem of heading angle error for direct use of the curvature from vision sensor when the vehicle is performing lane change maneuver as shown in Fig.2. On the other hand, when the vehicle is performing lane keeping maneuver, the heading angle error is close to zero as the heading of vehicle is corresponding to lane markings.”), to compensate for a heading angle of a camera (See page 3, section III.A.: “The calculated heading angle error can be compensated using simple rotation transformation [10].”); and 
a heading angle processing unit configured to compensate for the heading angle of the camera using a lane distance input from the camera when it is determined by the compensation condition determination unit that the compensation condition is satisfied (See page 3, section III.A., Eq. (11) and the paragraph below it: “where θr denotes the heading angle error. The initial time t0 and final time tf of the integral are determined by lateral offset information from the vision sensor. When the lateral offset from the road center exceeds threshold value, integration procedure starts and ends if lateral offset is less than threshold for some period of time. The calculated heading angle error can be compensated using simple rotation transformation [10].”), 
wherein the heading angle processing unit calculates a reference heading angle based on the lane distance and the heading angle of the camera, and calculates a heading angle offset based on a difference value between the reference heading angle and the heading angle of the camera (See Eq. 11 on page 3, heading angle error meets “heading angle offset”, difference between desired yaw rate and ego-vehicle’s yaw rate meets “difference value between the reference heading angle and the heading angle of the camera”.).

Regarding claim 2, Lee teaches:
The apparatus according to claim 1, wherein the compensation condition determination unit determines whether a vehicle travels straight ahead (See page 3, section II.C.: “A typical example is curve entry or curve exit. When the driver enters the curved road or exits from the curved road, the steering angle tends to varies linearly rather than fixed. Therefore this study considered the assumption that the steering rate and the velocity remain constant in addition to fixed steering angle assumption. When the steering angle is assumed to have the fixed value f δ , the dynamic model to predict the path is given by following form from (1):… When the steering rate is assumed to have fixed value δ, the extended dynamic model is given by following form from (2):”. Further see page 3, section III: “The vision sensor provides curvature of the road in ahead of the ego-vehicle which is estimated by means of and image processing module on itself. However, there is problem of heading angle error for direct use of the curvature from vision sensor when the vehicle is performing lane change maneuver as shown in Fig.2.”), or determines whether a lane is a straight lane (See page 3, section II.C. and section III.).

Regarding claim 3, Lee teaches:
The apparatus according to claim 2, wherein the compensation condition determination unit determines whether the vehicle travels straight ahead, using at least one of a vehicle yaw 24rate, a vehicle speed, a lane curvature (See page 3, section II.C. and section III.), a camera viewing area, a camera reliability, a lane type, and a lane width variation.

Regarding claim 4, Lee teaches:
The apparatus according to claim 2, wherein the compensation condition determination unit determines whether the vehicle travels straight ahead, using a steering angle of the vehicle (See page 3, section II.C.: “To predict the driving trajectory of the vehicle, it is a common practice [9] to assume that the steering angle is fixed and the velocity remains constant in future period of time. But this assumption is not true in many real cases. A typical example is curve entry or curve exit. When the driver enters the curved road or exits from the curved road, the steering angle tends to varies linearly rather than fixed. Therefore this study considered the assumption that the steering rate and the velocity remain constant in addition to fixed steering angle assumption.”).

Regarding claim 5, Lee teaches:
The apparatus according to claim 2, wherein the compensation condition determination unit detects a trajectory of the vehicle using a GPS signal and map information and determines whether the vehicle travels straight ahead, using the detected trajectory (See page 1, section I.: “Information fusion techniques to complement the vehicle dynamics based path estimate and predict changes in the curvature of the road ahead using a digital map and a GPS receiver and forward looking vision sensors [3-5].”).

Regarding claim 6, Lee teaches:
The apparatus according to claim 2, wherein the compensation condition determination unit determines whether the lane is the straight lane, using a curvature of the lane and a heading angle of the camera (See page 3, section III.C., Eq. 8 and the paragraph below it.).

Regarding claim 8, Lee teaches:
The apparatus according to claim 1, wherein the heading angle processing unit compensates for the heading angle of the camera by subtracting the heading angle offset from the heading angle of the camera (See page 3, section III.A.: “The calculated heading angle error can be compensated using simple rotation transformation [10].”).

Regarding claim 9, Lee teaches:
An apparatus for compensating for a heading angle (See the Abstract.), comprising: 
a heading angle offset processing unit configured to calculate a heading angle offset using a heading angle of a camera and a lane distance therefrom (See page 3, section III.A., Eq. (11) and the paragraph below it: “where θr denotes the heading angle error. The initial time t0 and final time tf of the integral are determined by lateral offset information from the vision sensor. When the lateral offset from the road center exceeds threshold value, integration procedure starts and ends if lateral offset is less than threshold for some period of time.”); and 
a heading angle compensating unit configured to compensate for the heading angle of the camera using the heading angle of the camera and the heading angle offset calculated by the heading angle offset processing unit (See page 3, Fig. 2 and section III.A: “The calculated heading angle error can be compensated using simple rotation transformation [10].”), 
wherein the heading angle offset processing unit calculates a reference heading angle based on the lane distance and the heading angle of the camera, and calculates the heading angle offset based on a difference value between the reference heading angle and the heading angle of the camera (See Eq. 11 on page 3, heading angle error meets “heading angle offset”, difference between desired yaw rate and ego-vehicle’s yaw rate meets “difference value between the reference heading angle and the heading angle of the camera”.).

Regarding claim 10, Lee teaches:
The apparatus according to claim 9, wherein the 26heading angle compensating unit compensates for the heading angle of the camera by subtracting the heading angle offset, calculated by the heading angle offset processing unit, from the heading angle of the camera (See page 3, section III.A.: “The calculated heading angle error can be compensated using simple rotation transformation [10].”).

Regarding claim 12, Lee teaches:
A method of compensating for a heading angle (See the Abstract.), comprising: 
determining whether a predetermined compensation condition is satisfied (See “Estimate Vehicle States” in Fig. 1 on page 2 and then see page 3, section II.C.: “Vehicle path is determined by the complex interaction between human driver and the vehicle dynamics. To predict the driving trajectory of the vehicle, it is a common practice [9] to assume that the steering angle is fixed and the velocity remains constant in future period of time.” Further see page 3, section III.: “However, there is problem of heading angle error for direct use of the curvature from vision sensor when the vehicle is performing lane change maneuver as shown in Fig.2. On the other hand, when the vehicle is performing lane keeping maneuver, the heading angle error is close to zero as the heading of vehicle is corresponding to lane markings.”), to compensate for a heading angle of a camera, by a compensation condition determination unit (See page 3, section III.A.: “The calculated heading angle error can be compensated using simple rotation transformation [10].”); and 
compensating for the heading angle of the camera using a lane distance input from the camera, when it is determined by the compensation condition determination unit that the compensation condition is satisfied, by a heading angle processing unit (See page 3, section III.A., Eq. (11) and the paragraph below it: “where θr denotes the heading angle error. The initial time t0 and final time tf of the integral are determined by lateral offset information from the vision sensor. When the lateral offset from the road center exceeds threshold value, integration procedure starts and ends if lateral offset is less than threshold for some period of time. The calculated heading angle error can be compensated using simple rotation transformation [10].”), 
wherein the heading angle processing unit calculates a 27reference heading angle based on the lane distance and the heading angle of the camera, and calculates a heading angle offset based on a difference value between the reference heading angle and the heading angle of the camera (See Eq. 11 on page 3, heading angle error meets “heading angle offset”, difference between desired yaw rate and ego-vehicle’s yaw rate meets “difference value between the reference heading angle and the heading angle of the camera”.).

Regarding claim 13, Lee teaches:
The method according to claim 12, wherein in the determining whether a predetermined compensation condition is satisfied, the compensation condition determination unit determines whether a vehicle travels straight ahead (See page 3, section II.C.: “A typical example is curve entry or curve exit. When the driver enters the curved road or exits from the curved road, the steering angle tends to varies linearly rather than fixed. Therefore this study considered the assumption that the steering rate and the velocity remain constant in addition to fixed steering angle assumption. When the steering angle is assumed to have the fixed value f δ , the dynamic model to predict the path is given by following form from (1):… When the steering rate is assumed to have fixed value δ, the extended dynamic model is given by following form from (2):”. Further see page 3, section III: “The vision sensor provides curvature of the road in ahead of the ego-vehicle which is estimated by means of and image processing module on itself. However, there is problem of heading angle error for direct use of the curvature from vision sensor when the vehicle is performing lane change maneuver as shown in Fig.2.”), or determines whether a lane is a straight lane (See page 3, section II.C. and section III.).

Regarding claim 14, Lee teaches:
The method according to claim 13, wherein in the determining whether a predetermined compensation condition is satisfied, the compensation condition determination unit determines whether the vehicle travels straight ahead, using at least one of a vehicle yaw rate, a vehicle speed, a lane curvature (See page 3, section II.C. and section III.), a camera viewing area, a camera reliability, a lane type, and a lane width variation .

Regarding claim 15, Lee teaches:
The method according to claim 13, wherein in the determining whether a predetermined compensation condition is satisfied, the compensation condition determination unit determines whether the vehicle travels straight ahead, using a steering angle of the vehicle (See page 3, section II.C.: “To predict the driving trajectory of the vehicle, it is a common practice [9] to assume that the steering angle is fixed and the velocity remains constant in future period of time. But this assumption is not true in many real cases. A typical example is curve entry or curve exit. When the driver enters the curved road or exits from the curved road, the steering angle tends to varies linearly rather than fixed. Therefore this study considered the assumption that the steering rate and the velocity remain constant in addition to fixed steering angle assumption.”).

Regarding claim 16, Lee teaches:
The method according to claim 13, wherein in the determining whether a predetermined compensation condition is satisfied, the compensation condition determination unit detects a trajectory of the vehicle using a GPS signal and map information and determines whether the vehicle travels straight ahead, using the detected trajectory (See page 1, section I.: “Information fusion techniques to complement the vehicle dynamics based path estimate and predict changes in the curvature of the road ahead using a digital map and a GPS receiver and forward looking vision sensors [3-5].”).

Regarding claim 17, Lee teaches:
The method according to claim 13, wherein: in the determining whether a predetermined compensation condition is satisfied, the compensation condition determination unit determines whether the lane is the straight lane, using a curvature of the lane and a heading angle of the camera (See page 3, section III.C., Eq. 8 and the paragraph below it.).

Allowable Subject Matter
Claims 7, 11, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if (1) the double patenting rejections are overcome and if (2) rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 19 is dependent on claim 18 and is accordingly indicated as having the same allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, individually or in combination, discloses in claims 7, 11, and 18: 
claim 7: “a difference value detector configured to calculate difference values between the reference heading angle and the heading angle of the camera in chronological order; and a heading angle offset detector configured to calculate the 25heading angle offset by averaging the difference values, calculated by the difference value detector, for each time zone.”
claim 11: “a difference value detector configured to calculate difference values between the reference heading angle and the heading angle of the camera in chronological order; and a heading angle offset detector configured to calculate the heading angle offset by averaging the difference values, calculated by the difference value detector, for each time zone.”
claim 18: “wherein in the compensating for the heading angle of the camera, the heading angle processing unit calculates difference values between the reference heading angle and the heading angle of the camera in chronological order, and calculates the heading angle offset by averaging the difference values for each time zone.”


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661